Title: From John Adams to François Adriaan Van der Kemp, 1 December 1807
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir,
Quincy December 1st. 1807.—

I sympathize with you in all your Expressions of grief in your favour of Nov. 1st. at the melancholly Catastrophy of so many worthy persons your friends at Leyden and elsewhere.
You derive consolation from the only source from which it can be drawn.—If I knew of any other I would joyfully administer it to you, as well as to myself.—
Hunc solem et Stellas et decedentia certis
Tempora momentis, sunt qui formidine nulla
Imbuti spectant.
This Vault of Air, this congregated Ball
Self center’d sun and stars that rise and fall
There are my friends whose Philosophick Eyes,
Look through and trust the Ruler with his Skies.
You have very much obliged me by the information you have given me concerning our friend De Gyzelaer. I rejoice that he is Administrator on Mr. Luzars Property and Guardian of his Children.—I pray you to write me, as soon as possible, the Christian Name, the place of Abode and the present and passed Titles & office of this our very deserving friend De Gyzelaer.—Parsons is a member of the Academy, and has been such from its first incorporation—I never knew however that he had any correspondence with Luzac or any knowledge of him.—The hint you give me is so far from being an intrusion, that I thank you for it, and if you give me the necessary information, I hope you will one day hear more of it.—
I think as little as possible and say less of our public affairs, because it would be useless to speak or think.—The best and ablest men are neglected, despised, and insulted, the worst are applauded, honoured, and trusted. The best measures are unpopular, and such as are not best are adopted; But even these are not popular, because they are not the very worst that could be persued.—I have no more to say.—
Nihil tam incertum nec tam inæstimabile est, quam Animi multitudinis. Livy and all the other Historians may say what they will: but they are not regarded any more than Experience. Atheniensis literis verbisque, quibus solis volent, bellum adversus Philippum girabant.—Nec unquam ibi desunt lingua promptu ad plebem concitandam: quod genus, in omnibus biberis civitatibus tum præcipue Athenis, ubi oratio plurimum pollet, favore multitundinis alitum.—The history of Sparta and Athens, after they began to love money, and had become commercial and grown rich, should be read, though it will not be regarded by us.—We were commercial and rich too before our Democratical Goverments were instituted, and we have immensely increased both in trade and wealth since. Our Merchants are Princes and our Trafickers the honorabl of the Earth—So were those of Tyre and Sidon, Sodom and Gomorrah.
Let me hear from you as soon as possible, especially relative to De Gyzelaer.—

J. A.